PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On or about October 1, 2007, the claimants’ son, Micah Sandreth, was traveling on Route 2 in New Cumberland, Hancock County, when a rock fell from the Station Hill wall into the path of the vehicle, causing damage to the tire, rim, and suspension system.
2. Respondent was responsible for the maintenance of Route 2 which it failed to maintain properly on the date of this incident.
3. As a result, claimants’ vehicle sustained damage in the amount of $933.61.
4. Claimants and respondent both agree that the amount of $466.80 for the damages put forth by the claimants is a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 2 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss. The parties agreed that the amount of $466.80 represents a full compromise and settlement for this claim.
Accordingly, the Court is of the opinion to and does make an award in the amount of $466.80.
Award of $466.80.